United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lanham, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1844
Issued: April 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2011 appellant filed a timely appeal from a July 15, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding his schedule award claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than five percent impairment of the left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On January 7, 2008 appellant, then a 44-year-old letter carrier, injured his left shoulder
while lifting and pulling trays of mail from a truck. OWCP accepted the claim for left shoulder

1

5 U.S.C. §§ 8101-8193.

sprain and upper arm, sprain rotor cuff tendinitis, and bursae and tendon left arm. Appellant
returned to work on March 8, 2008 in a light-duty position with work restrictions.
On September 28, 2010 appellant filed a claim for a schedule award. In an October 25,
2010 letter, OWCP advised him of the medical information necessary to establish permanent
impairment.
In a January 28, 2011 report, Dr. John P. Byrne, a Board-certified orthopedic surgeon,
noted appellant’s primary diagnoses as rotator cuff tendinitis with subacromial bursitis,
impingement and acromioclavicular arthrosis. Based on the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides), he opined that appellant had 15 percent permanent impairment under Table 15-5 for
class 1 impingement syndrome rotator cuff injury and acromioclavicular joint disease taking into
account appellant’s pain and limited mobility. Examination findings revealed pain at 100
degrees forward flexion, 15 degrees internal rotation and 15 degrees extension.
In an April 13, 2011 report, an OWCP medical adviser reviewed the medical record and
Dr. Byrne’s January 28, 2011 report. He noted that Dr. Byrne did not provide the absolute extent
of the range of motion and failed to provide a percentage for abduction. The medical adviser
stated that the range of motion model was not applicable for determining appellant’s impairment.
He stated that the diagnosis-based impairment using the shoulder regional grid under Table 15-5
was applicable. The medical adviser noted that Dr. Byrne found that appellant had class 1
impairment for impingement. Based on Table 15-5 for impingement syndrome, the default value
would be three percent. The medical adviser noted that multiple diagnoses, such as appellant’s
acromioclavicular joint disease, rotator cuff tendinitis and subacromial bursitis, could not be used
when applying the shoulder regional grid for impairment purposes. Rather the predominant
impairment factor would prevail, which would allow the maximum impairment under class 1
impairment for impingement syndrome with a default impairment of three percent within a range
of one to five percent permanent impairment of the upper extremity. The medical adviser
determined that the appropriate impairment, based on Dr. Byrne’s report, was five percent
impairment of the left arm. He further opined that maximum medical improvement was reached
on January 7, 2009, one year from the date of injury.
By decision dated July 15, 2011, OWCP granted appellant a schedule award for five
percent impairment of the left upper extremity. The award covered 15.6 weeks of compensation
for the period January 7 to April 26, 2009.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

2

making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.9
ANALYSIS
OWCP accepted that appellant sustained left shoulder sprain and upper arm, sprain rotor
cuff tendinitis, and bursae and tendon left arm. Appellant subsequently filed a claim for a
schedule award. By decision dated July 15, 2011, OWCP granted five percent permanent
impairment to the left upper extremity.
In a January 28, 2011 report, Dr. Byrne opined that appellant had 15 percent permanent
impairment. While he indicated that appellant had class 1 impairment for impingement
syndrome under Table 15-5, he provided no rationale or calculations for his impairment rating.
The Board notes that under Table 15-5 the default value for class 1 impairment for impingement
syndrome is three percent with a maximum of five percent. This percentage can be moved up or
down dependent upon grade modifiers. Dr. Byrne, however, did not explain how he determined
15 percent impairment. The Board notes that he appeared to take into account appellant’s other
primary impairing diagnoses of rotator cuff tendinitis with subacromial bursitis and
acromioclavicular arthrosis. Table 15-5, pages 401-05 of the A.M.A., Guides provides the upper
extremity impairment ratings for diagnoses of the shoulder region. Typically, one diagnosis will
adequately characterize the impairment and its impact on activities of daily living. Selection of
4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

the optimal diagnosis requires judgment and experience. If more than one diagnosis can be used,
the one allowing for the highest impairment rating should be used. This will generally be the
more specific diagnosis.10 Dr. Byrne calculated impairment from the primary impairing
diagnosis of impingement syndrome; the other diagnoses should not have been taken into
account. No other reports from him provided an impairment rating under the sixth edition of the
A.M.A., Guides. Dr. Walter’s rating is of limited probative value regarding permanent
impairment as he did not adequately explain how he arrived at his rating under the A.M.A.,
Guides.11
The medical adviser determined that appellant had five percent permanent impairment of
the left arm attributable to the impingement syndrome. He referred to Table 15-5 and provided
the maximum impairment of five percent permanent impairment for class 1 impairment for
impingement syndrome. The Board notes that diagnosis-based impairment is the primary
method of evaluation for the upper extremity.12 Table 15-5, page 402 of the A.M.A., Guides
gives a default impairment rating of three percent for the diagnosis of impingement syndrome
with residual symptoms, functional with normal motion. This default rating, classified as mild,
can be modified slightly based on a claimant’s functional history, physical findings and clinical
studies. The medical adviser considered appellant’s findings and opined that predominant
impairing factor of impingement syndrome would allow for the maximum impairment of five
percent. Appellant has not submitted any medical evidence consistent with the A.M.A., Guides,
indicating that he has greater than five percent impairment of the left upper extremity.
Accordingly, the Board finds that appellant has no greater than five percent impairment of the
left upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has more than a five percent
impairment of the left upper extremity for which he received a schedule award.

10

A.M.A., Guides 389.

11

See I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the standards adopted
by OWCP and approved by the Board as appropriate for evaluating schedule losses is of diminished probative value
in determining the extent of permanent impairment).
12

A.M.A., Guides 387 (6th ed. 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

